Exhibit 10.9

MGIC INVESTMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

1. Purpose


        The purposes of this MGIC Investment Corporation Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) are to restore
retirement benefits to certain participants in the Company’s pension plan whose
benefits under said Plan are or will be limited by reason of Sections 401(a)(17)
or 415 of the Internal Revenue Code of 1986, as amended (“Code”) and to provide
certain other retirement benefits.

        This Plan is completely separate from the tax-qualified Pension Plan
maintained by the Company and is not funded or qualified for special tax
treatment under the Code.

2. Effective Date


        The Plan is effective as of July 31, 1990.

3. Definitions


        The following terms as used herein shall have the meanings set forth
below:

          “Company” means MGIC Investment Corporation, a Wisconsin corporation.


          “Employer” or “Employers” means the Company and any subsidiary or
affiliate thereof which is a “Participating Employer” under the Pension Plan.


          “Group Annuity Contract” means Group Annuity Contract 8474-0 issued by
Metropolitan Life Insurance Company to provide for the payment of benefits
accrued under a terminated pension plan previously maintained by the Company’s
predecessor.


          “Participant”means an employee of the Employers who is a participant
in the Pension Plan and who is (or whose position is) designated for
participation herein by the board of directors of the Company. As of the
Effective Date, the following officers of Mortgage Guaranty Insurance
Corporation are designated as Participants:


  Chief Executive Officer
Chief Operating Officer
All Executive Vice Presidents
All Senior Vice Presidents


          “Pension Plan” means the defined benefit pension plan maintained by
the Company known as the MGIC Investment Corporation Pension Plan and any
successor to such plan maintained by the Company or any successor or affiliate
of the Company.


--------------------------------------------------------------------------------

          “Pension Plan Benefits” means the monthly benefits payable under the
terms of the Pension Plan and/or under the Group Annuity Contract.


          In addition, (i) effective January 1, 1998, any employee of the
Employers not referred to above who is in salary grade 401 through 412,
inclusive, shall be in a position designated for participation in the Plan, and
(ii) after December 31, 1999, William H. Lacy, while he remains an employee of
an Employer, shall continue to be a participant in the Plan.


4. Administration


        The Plan shall be administered by the Administrator of the Pension Plan
(“Administrator”). Decisions and determinations by the Administrator shall be
final and binding on all parties, except when manifestly contrary to the
provisions of this Plan and except that no presumption of validity shall be
given to any such decision or determination with respect to Section 5(d). The
Administrator shall have the authority to interpret the Plan, to promulgate and
revise rules and regulations relating to the Plan and to make any other
determinations which it deems necessary or advisable for the administration
thereof.

5. Pension Plan Supplement


        (a)     Any Participant who, upon termination of employment with the
Employers after the Effective Date has a vested and nonforfeitable right to a
pension under the Pension Plan, or such Participant’s spouse or other
beneficiary, shall be entitled to a benefit payable hereunder in accordance with
this Section 5, equal to the excess, if any, of

          (i)     the amount of such Participant’s, surviving spouse’s or other
beneficiary’s Pension Plan Benefits computed under the provisions of the Pension
Plan and Group Annuity Contract, but: determined without regard to the
limitations on benefits imposed by reason of Section 415 of the Code or the
limitation on considered compensation under Section 401(a)(17) of the Code; and,
effective January 29, 2004, for an actively employed officer of Mortgage
Guaranty Insurance Corporation then participating in the Plan, and for officers
of Mortgage Guaranty Insurance Corporation who participate in the Plan
thereafter, determined by adding to “Compensation,” as that term is defined in
the Pension Plan, the market value, determined as of the date of the award, of
restricted stock of the Company awarded (regardless of whether such stock is
subsequently forfeited) as part of such Participant’s bonus during any year
beginning on or after January 1, 1999, but excluding any such restricted stock
awarded to match an election of such Participant to receive restricted stock;
over


          (ii)     the amount of Pension Plan Benefits actually payable to such
Participant, surviving spouse or other beneficiary for each month under the
Pension Plan and Group Annuity Contract, as computed under the provisions of
such Plan and Contract.


-2-

--------------------------------------------------------------------------------

        The amount of Pension Plan Benefits in the computation under clauses (i)
and (ii) above shall exclude any Pension Plan Benefits earned after a
Participant no longer occupies any position designated for participation in the
Plan.

        (b)     Benefits under this Section 5 shall become payable when the
Participant or the Participant’s spouse or other beneficiary begins to receive
Pension Plan benefits and shall be payable in the same manner, at the same time
and in the same form as the benefits actually paid to the Participant, spouse or
other beneficiary under the Pension Plan.

        (c)     Notwithstanding the foregoing, no benefits shall be payable
under this Plan to or on behalf of any Participant whose employment with the
Employers is terminated “for cause” or who engages in “prohibited competition.”
For purposes of this Plan, the term “for cause” shall mean fraud, dishonesty,
theft, gross negligence, willful misconduct in the performance of duties or
other similar causes. The term “prohibited competition” shall mean the rendering
of services to any competitor of the Employers (i) during the term of his
employment by the Employers and (ii) for a period of one year after any
termination of the Participant’s employment in the geographic area or areas
(localized or national, as the case may be) in which he was employed, assigned
or otherwise worked on behalf of the Company, or a present or future parent,
subsidiary or affiliate of the Company, during the three years prior to the
termination of his employment. For purposes of this Plan, the term “competitor”
means any corporation, partnership, proprietorship or firm (i) engaged in the
business of mortgage guaranty in any geographic area in which the Company or a
present or future parent, subsidiary or affiliate of the Company is so engaged
or (ii) engaged in any other business in which the Company or any subsidiary is
engaged, in any geographic area in which the Company or any subsidiary is so
engaged, but only if such business accounted for at least 10% of the revenues of
the Company and its subsidiaries, on a consolidated basis, during the twelve
months preceding the month in which the Participant’s employment terminated.

        (d)     In the case of a Participant who first becomes a Participant in
1996, the foregoing provisions of Section 5 shall be modified to the extent
provided below:

          (i)     For purposes of Section 5(a), such Participant shall be deemed
to have a vested and nonforfeitable right to a pension under the Pension Plan.


          (ii)     For purposes of clause (i) of Section 5(a), such Participant
(A) shall be deemed to have a Past Service Benefit under Section 5.01(a) of the
Pension Plan equal to $2,833.33 per month, and (B) shall be deemed to have a
number of years of Vesting Service under the Pension Plan sufficient to be
eligible for each benefit under the Pension Plan and a vested percentage under
the Pension Plan sufficient to avoid any reduction in the amount of any such
benefit.


-3-

--------------------------------------------------------------------------------

          (iii)     Section 5(b) shall not apply and benefits under this Section
5 shall become payable when such Participant or such Participant’s spouse or
other beneficiary would have received Pension Plan benefits assuming that such
Participant’s deemed Vesting Service under clause (ii) of this Section 5(d) was
such Participant’s actual Vesting Service under the Pension Plan and giving
effect to any election to commence receiving benefits filed with the
Administrator as contemplated below, except that if such an election is made
under this Plan and such Participant is also eligible to elect to commence
receiving benefits under the Pension Plan, such Participant shall also make such
an election under the Pension Plan. Benefits under this Plan shall be payable in
the same manner and in the same form as benefits would have been payable to the
Participant, spouse or other beneficiary under the Pension Plan in accordance
with the immediately preceding sentence if such benefits were actually payable
thereunder. Any election by such Participant to commence receiving benefits or
of the form of benefits under this Plan shall be filed with the Administrator in
accordance with the same procedures as established under the Pension Plan, and
in the case of an election of the form of benefits, shall be the same as any
such election under the Pension Plan and shall be subject to the same
restrictions as under the Pension Plan.


          (iv)     Section 5(c) shall apply only to benefits under this Plan
which are attributable to the Annual Pension Credits of such Participant. No
benefits under this Plan which are attributable to the Past Service Benefit
referred to in clause (ii) of this Section 5(d) shall be payable to or on behalf
of such Participant if (A) prior to the third anniversary of such Participant’s
first day as an employee of an Employer, such Participant quits (as such term is
used in Section 2.01 (a)(i) of the Pension Plan) as an employee of the Employers
other than as a result of a meaningful reduction in such Participant’s job
status, responsibilities or compensation, or (B) such Participant engages in
“prohibited competition,” as such term is used in Section 5(c).


          (v)     Capitalized definitional terms used in this Section 5(d) which
are defined in the Pension Plan are used as so defined.


6. Plan Reserve


        (a)     The Company shall establish a bookkeeping reserve with respect
to the benefits provided under this Plan. Such reserve shall serve solely as a
device for determining the amount of the Company’s accrued deferred liability
for the benefits provided herein, and shall not constitute or be treated as a
trust fund of any kind, it being expressly provided that the amounts credited to
the reserve shall be and remain the sole property of the Company, and that no
Participant shall have any proprietary rights of any nature whatsoever with
respect thereto or with respect to any investments the Company may make to aid
it in meeting its obligations hereunder.

-4-

--------------------------------------------------------------------------------

        (b)     No funds or other assets of the Company shall be segregated and
attributable to the amounts that may from time to time be credited to the
reserve. Benefit payments under the Plan shall be made from the general assets
of the Company at the time any such payments becomes due and payable. To the
extent that any person acquires a right to receive payments from the Company
hereunder, such right shall be no greater than the right of an unsecured
creditor.

7. Inter-Employer Reimbursements


        Although all benefit payments hereunder shall be made by the Company,
the Administrator shall determine whether any portion thereof is allocable to
any other Employer on account of its employment of one or more Participants. In
any such case, the Company shall be reimbursed by such other Employer in the
amount and manner determined by the Administrator.

8. Non-Alienation of Payments


        Benefits payable under the Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, by will, or by inter vivos instrument. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such benefit
payment, whether currently or thereafter payable, shall be void and shall not be
recognized by the Administrator or the Company.

9. Limitation of Rights Against the Employers


        Participation in this Plan, or any modifications thereof, or the
payments of any benefits hereunder, shall not be construed as giving to any
person any right to be retained in the service of the Employers, limiting in any
way the right of the Employers to terminate such person’s employment at any
time, or evidencing any agreement or understanding that the Employers will
employ such person in any particular position or at any particular rate of
compensation.

10. Applicable Laws


        The Plan shall be construed, administered and governed in all respects
under and by the laws of the State of Wisconsin.

11. Liability


        Neither the Company nor any shareholder, director, officer or other
employee of any Employer or any other person shall be liable for any act or
failure to act hereunder except for gross negligence or fraud.

-5-

--------------------------------------------------------------------------------

12. Amendment or Termination


        (a)     The Company, by action of its board of directors, reserves the
right to amend or terminate this Plan at any time, provided that no such
amendment or modification shall adversely affect the rights of any Participant,
spouse or other beneficiary with respect to any benefits under this Plan which
have accrued to the effective date of such amendment, termination or
modification.

        (b)     It is understood that an individual’s entitlement to benefits
under Section 5 of this Plan may be automatically reduced as the result of an
increase in his Pension Plan Benefits. Nothing herein shall be construed in any
way to limit the right of the Company to amend or modify the Pension Plan.

13. Code Section 409A Grandfathering


        (a)     The Plan shall be grandfathered to the maximum extent permitted
under Internal Revenue Code (Code) Section 409A.

        (b)     The amount of compensation deferred before January 1, 2005,
under the Plan for any Participant who, on December 31, 2004, had a vested and
nonforfeitable right to a pension under the Pension Plan, shall be determined in
accordance with Treasury Regulation 1.409A-6(a)(3). For purposes of calculating
the present value of the grandfathered benefit amount, actuarial assumptions and
methods shall be the same as those used to determine the present value of lump
sum benefits under the Pension Plan as of each date such benefit is valued for
purposes of determining the grandfathered amount.

14. Fixed Time and Form of Non-Grandfathered Benefit Payment


        (a)     The payment provisions of Section 5(b) of the Plan, as in effect
on December 31, 2004, regarding form and time of payment of benefits shall not
apply to the non-grandfathered benefits described in this Section 14. All other
terms of the SERP continue to apply to the non-grandfathered benefit amount,
including the forfeiture for cause or competition provisions of Section 5(c).

        (b)     The amount of compensation deferred for any Participant under
the Plan on or after January 1, 2005, shall be paid in a single lump sum payment
to the Participant, the Participant’s surviving spouse, or other beneficiary, as
applicable, on the first business day after the date that is six months
following the Participant’s “separation from service” within the meaning of
Section 409A of the Code, as determined by applying the default rules thereof.
No elections are permitted with regard to time or form of payment.

        (c)     The amount of compensation deferred on and after January 1,
2005, under the Plan for a Participant shall be determined in accordance with
the methodology described in Treasury Regulation 1.409A-6(a)(3), but with regard
to the full benefit amount to which the Participant, the Participant’s surviving
spouse, or other beneficiary, as applicable, is entitled under the Plan at the
time of actual payment, reduced by the grandfathered amount determined at the
same time in accordance with Section 13. For purposes of calculating the present
value of the full benefit amount, actuarial assumptions and methods shall be the
same as those used to determine the present value of lump sum benefits under the
Pension Plan as of the date such benefit is valued for payment purposes.

-6-

--------------------------------------------------------------------------------

        (d)     If any amount of compensation paid or benefits provided pursuant
to the SERP may be includible in income under Code Section 409A, the Company
shall, in consultation with the affected Participant, modify the terms of the
SERP as applicable to the affected Participant’s benefits in the least
restrictive manner necessary in order to comply with the provisions of Code
Section 409A, including taking into account other applicable provision (s) of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions, and without any diminution in the value of the
payments to the Participant, the Participant’s surviving spouse, or other
beneficiary, as applicable.











-7-